Citation Nr: 1529919	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected Type II Diabetes Mellitus, retinopathy, and peripheral vascular disease (PVD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from April 1974 to January 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from June 2009 and April 2010 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of this claim (also another that he also had appealed), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in his claims folder, so of record.

In a May 2013 decision, the Board denied this claim of entitlement to service connection for hypertension, alleged to be secondary to service-connected Type II Diabetes Mellitus.  The Board also denied an additional claim for a rating higher than 20 percent for the service-connected Type II Diabetes Mellitus with associated retinopathy and a residual scar, status post carotid endarterectomy.  The Veteran appealed the Board's denial of the hypertension claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.  The parties filed a Joint Motion asking the Court to vacate the portion of the Board's decision that had denied entitlement to service connection for hypertension and to remand this claim to the Board for further development and readjudication in compliance with directives specified.  In a January 2014 Order, the Court granted the Joint Motion for Partial Remand.

Subsequently, in September 2014, after receiving the case back from the Court, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, including obtaining a VA medical nexus opinion concerning the etiology of the Veteran's hypertension, to specifically include considering whether this disease at issue was caused or aggravated by his service-connected Type II Diabetes Mellitus or upper and lower extremity peripheral neuropathy.  

A VA compensation examination since was performed in November 2014 to try and obtain this necessary medical nexus opinion.  But because the examination report requires clarification as to when the Veteran's hypertension was diagnosed, and because he has raised an additional theory of entitlement (in turn requiring an additional medical nexus opinion), the Board is again remanding this claim to the AOJ for this required additional medical comment.

An additional claim of entitlement to service connection for a kidney disability, including as secondary to the service-connected Type II Diabetes Mellitus, was raised by the Veteran in March 2015 correspondence.  This claim has not been initially adjudicated by the AOJ, however, so the Board does not have jurisdiction to consider it in this appeal and, therefore, is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

As already alluded to, the November 2014 VA examination report is unclear as to when the Veteran's hypertension initially manifested and was diagnosed, and the Veteran has raised (and supported with citation to medical literature) an additional theory of why he is entitled to secondary service connection for his hypertension.  Consequently, although the Board regrets the additional delay, another remand of the claim for clarification is necessary.

With respect to the November 2014 VA examination, the examiner opined that the Veteran's hypertension was primary, not secondary, in nature and, therefore, unrelated (either by causation or aggravation) to his Type II Diabetes Mellitus.  However, in the examination report, the examiner indicated the Veteran was diagnosed with hypertension in 1984.  If this statement is accurate, it places the onset of the Veteran's hypertension during his active duty service (and would support a grant of service connection on a direct-incurrence basis.)  

As noted during a prior September 2010 VA examination, however, the record contains conflicting information as to the actual time of onset of the Veteran's hypertension.  At that time, he reported onset in (approximately) 1992.  The November 2014 examiner observed that the first documentation of hypertension in the medical record is in an April 2005 VA treatment record, that a history of hypertension in the interim was denied in September 2001, and that the Veteran has reported in a number of other treatment settings (private and VA) that his hypertension was onset in 1984/contemporaneous with his diabetes mellitus diagnosis.  His service treatment records (STRs) are unremarkable for any diagnosis of hypertension or episodes of high blood pressure, much less on a persistent or recurrent basis suggestive of this disease's presence.  (See, e.g., October 1985 and May 1991 Reports of Medical History and March 1989 and 1990 Dental Health Questionnaires (all denying a history of high blood pressure)).  

It therefore is unclear from the November 2014 VA examiner's report whether the 1984 diagnosis date reported is based on the Veteran's self-report of his medical history, is based on treatment records not before the Board, or reflects a medical assessment that the Veteran's hypertension had its onset during his active service.  As the Board is unable to discern the basis for the VA examiner's statement, and in light of post-1984 records in which a history of hypertension/high blood pressure is explicitly denied, the Board finds that remand is warranted to obtain clarification as to when the Veteran's hypertension first manifested and the evidence upon which this determination is based.

In addition, in his May 2015 Post-Remand Brief, the Veteran advanced a new argument, contending that his hypertension is secondary to his service-connected PVD.  He provided citation to a scholarly article in Current Pharmaceutical Design in support of his contention.  Furthermore, in a March 2015 correspondence, he asserted, with citation to a Joslin Diabetes Research Center study, that hypertension may be secondary to retinopathy, for which he also is service connected.  A VA examination and opinion thus are needed to assist in determining whether his hypertension is indeed secondary to any of his service-connected disabilities, meaning even those aside from the Type II Diabetes Mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination for supplemental comment concerning the etiology of his hypertension - especially in terms of its posited relationship with his military service by way of his service-connected PVD and retinopathy.  The claims file, including a complete copy of this remand and the potentially relevant findings during and since service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.

The examiner should opine on the following:

a)  The likely time of onset of the Veteran's hypertension, and what specific evidence supports such determination.

b)  If the Veteran's hypertension did not onset during active service, or within one year following separation from service, whether it is "more likely than not" (meaning likelihood greater than 50 percent), "as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent probability), that any of the Veteran's service-connected disabilities, to specifically include retinopathy and PVD, is either causing OR aggravating (meaning permanently worsening as opposed to mere temporary or intermittent flare-ups or increase in symptoms) his hypertension.

All opinions must include explanatory rationale, and the examiner must specifically address the medical treatise evidence (from Current Pharmaceutical Design and the Joslin Diabetes Research Center) cited by the Veteran in support of his claim.

The examiner is also advised that the term "as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as' to find against it.  "More likely" and "as likely as not" support the contended causal relationship, whereas "less likely" and "unlikely" weigh against the claim.

c)  If, for any reason, the evaluating clinician is unable to offer an opinion without resorting to mere speculation, it should be so stated.  But in this eventuality, it is equally important the examiner specifically support that conclusion with a medical explanation taking into consideration all of the pertinent evidence of record, including the Veteran's self-recounted history, and addresses such matters as whether: a) there is inadequate factual information upon which to base an opinion (e.g., the lack of medical treatment records from an earlier point in time); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing, the condition or multiple possible etiologies with none more prevalent than another, or e) whatever may be the reason the examiner is unable to provide a sufficiently definitive response.  In other words, merely saying he/she cannot respond will not suffice.

2.  Then, readjudicate this claim for hypertension in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

